        Case 4:19-cv-03768-HSG Document 33 Filed 09/04/19 Page 1 of 3



 1 EVERSHEDS SUTHERLAND (US) LLP
     Kymberly Kochis (pro hac vice pending)
 2   (kymberlykochis@eversheds-sutherland.com)
     Alexander Fuchs (pro hac vice pending)
 3   (alexfuchs@eversheds-sutherland.com)
   1114 Avenue of the Americas, 40th Floor
 4 New York, NY 10036

 5 Telephone:     (212) 389-5000
   Facsimile:     (212) 389-5099
 6
   EVERSHEDS SUTHERLAND (US) LLP
 7   Ian S. Shelton (CA Bar No. 264863)
    (ianshelton@eversheds-sutherland.com)
 8 500 Capitol Mall, Suite 2350
   Sacramento, CA 95814
 9 Telephone:     (916) 844-2965
10 Facsimile:     (916) 241-0501

11 SERGENIAN ASHBY LLP
     Joseph R. Ashby (CA Bar No. 248579)
12   (joseph@sergenianashby.com)
   1055 West Seventh Street, 33rd Floor
13 Los Angeles, CA 90017
   Telephone:     (323) 318-7771
14
   Attorneys for Defendant
15 GEICO GENERAL INSURANCE COMPANY

16
                                 UNITED STATES DISTRICT COURT
17
                  NORTHERN DISTRICT OF CALIFORNIA—OAKLAND DIVISION
18
   MARTISHA ANN MUNOZ and CINDY                    CASE NO. 4:19-cv-03768-HSG
19 VENTRICE-PEARSON, on behalf of
   themselves and all others similarly situated,   Hon. Haywood S. Gilliam, Jr.
20
                 Plaintiffs,                       REVISED NOTICE OF MOTION TO
21                                                 COMPEL APPRAISAL AND DISMISS OR
          vs.                                      STAY THE CASE BY DEFENDANT
22                                                 GEICO GENERAL INSURANCE
   GEICO GENERAL INSURANCE                         COMPANY
23 COMPANY, a foreign insurance company,
                                                    Hearing Date:      January 30, 2020
24                 Defendant.                       Hearing Time       2:00 p.m.

25                                                  Courtroom:      2 (4th Floor)
                                                    Address:        Oakland Courthouse
26                                                                  1301 Clay Street
                                                                    Oakland, CA 94612
27

28

                   REVISED NOTICE OF MOTION TO COMPEL APPRAISAL AND
                                DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 33 Filed 09/04/19 Page 2 of 3



 1                                       NOTICE OF MOTION
 2          PLEASE TAKE NOTICE that on January 30, 2020, at 2:00 p.m., or as soon thereafter as

 3 the matter may be heard in the above-entitled Court, located at Courtroom 2 of the Oakland

 4 Federal Courthouse, 1301 Clay Street, Oakland, CA 94612, Defendant GEICO General Insurance

 5 Company (“GEICO”) will move this Court to compel Plaintiffs Martisha Ann Munoz and Cindy

 6 Ventrice-Pearson (“Plaintiffs”) to comply with the appraisal provisions of their automobile

 7 insurance policies, which are treated as mandatory arbitration agreements under the Federal

 8 Arbitration Act, and dismiss or stay this class action. Pursuant to the clerk’s notice of September

 9 4, 2019, the prior October 3, 2019 hearing date set forth in the original notice of motion is vacated.

10 Counsel for GEICO has re-noticed the present motion for the first available hearing date that

11 counsel is able to attend.

12          This Motion is based on this Notice; the accompanying Memorandum of Points and

13 Authorities; the pleadings and other papers on file in this action; and such other declarations,

14 evidence and argument as may be presented before or at the hearing.

15

16 DATED: September 4, 2019                  EVERSHEDS SUTHERLAND (US) LLP

17
                                                 By /s/ Ian S. Shelton
18
                                                   Ian S. Shelton
19
                                                    Attorneys for Defendant
20                                                  GEICO GENERAL INSURANCE COMPANY

21

22

23

24

25

26

27

28
                                            -ii-
                    REVISED NOTICE OF MOTION TO COMPEL APPRAISAL AND
                                 DISMISS OR STAY THE CASE
        Case 4:19-cv-03768-HSG Document 33 Filed 09/04/19 Page 3 of 3



 1                                        PROOF OF SERVICE
 2          On September 4, 2019, I served true copies of the following document(s) described as

 3 REVISED NOTICE OF MOTION TO COMPEL APPRAISAL AND DISMISS OR STAY

 4 THE CASE BY DEFENDANT GEICO GENERAL INSURANCE COMPANY on the

 5 interested parties in this action as follows:

 6 Annick Persinger (CA Bar No. 272996)                  Scott Edelsberg
   TYCKO & ZAVAREEI LLP                                  EDELSBERG LAW, PA
 7 1970 Broadway, Suite 1070                             2875 NE 191st Street, Suite 703
   Oakland, CA 94612                                     Aventura, FL 33180
 8
   Telephone: (510) 254-6808                             Telephone: (305) 975-3320
 9 apersinger@tzlegal.com                                scott@edelsberglaw.com

10
   Edmund A. Normand
11 Jacob L. Phillips
   NORMAND PLLC
12 3165 McCrory Place, Ste. 175
   Orlando, FL 32803
13
   Telephone: (407) 603-6031
14 service@ednormand.com
   ed@ednormand.com
15 jacob@normandpllc.com

16          BY CM/ECF. I caused to be served the above-referenced document by the Court’s
17 electronic CM/ECF system. The transmission was reported as complete and without error.

18          I declare under penalty of perjury under the laws of the United States that the above is true
19 and correct.

20

21 DATED: September 4, 2019                   EVERSHEDS SUTHERLAND (US) LLP
22

23                                                 By /s/ Ian S. Shelton
                                                     Ian S. Shelton
24
                                                     Attorneys for Defendant
25                                                   GEICO GENERAL INSURANCE COMPANY
26

27

28

                                                   -1-
                                            PROOF OF SERVICE
